osoc sL)NY
Case1:18-cv-11526-ALC-KNF Document 10 Filed 04/01/19 Mei\/JIENTTELECTRONICALLY

FILED

DoC#;

DATE FILED: Li i 201°¥

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
JACK so,
Plaintiff,
- 18-Cv-11526 (ALC)
-agalnst-
ZIv sIDI, NATALIA vIRYCH, and ORDER OF REFERENCE
ZoUND PRo LLC,
Defendants.
X

 

ANDREW L. CARTER, JR., United States District Judge:

The above-captioned action is referred to Magistrate Judge Kevin Nathaniel FoX for the
following purpose[s]:

 

_X_ General Pretrial (includes scheduling, Consent under 28 U.S.C. § 636(0) for all
discovery, non-dispositive pretrial motions, purposes (including trial)
and settlement):

 

Specific Non-Dispositive Motion/Dispute Consent under 28 U.S.C. § 636(c) for limited
purpose (e.g., dispositive motion, preliminary
injunction)

Purpose:

 

 

 

If referral is for discovery disputes When the
District Judge is unavailable, the time period of
the referral:

Habeas Corpus

 

 

Settlement: Social Security

 

Inquest After Default/Damages Hearing Dispositive Motion (i.e., motion requiring a
Report and Recommendation)

Particular Motion:

 

 

 

 

 

 

SO ORDERED.

Dated: April 1, 2019 g
New York, New York M/ 7 €K/&,__

HoN. ANDREW L. CKRTER, JR.
United States District Judge

 

